      Case 3:19-cv-03418-WHO Document 15-2 Filed 09/03/19 Page 1 of 3



 1   Katherine M. Dugdale, Bar No. 168014
     KDugdale@perkinscoie.com
 2   PERKINS COIE LLP
     1888 Century Park E., Suite 1700
 3   Los Angeles, CA 90067-1721
     Telephone: 310.788.9900
 4   Facsimile: 310.788.3399

 5   Holly M. Simpkins, pro hac vice
     HSimpkins@perkinscoie.com
 6   Lauren Watts Staniar, pro hac vice
     LStaniar@perkinscoie.com
 7   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 8   Seattle, WA 98102
     Telephone: 206.359.8000
 9   Facsimile: 206.359.9000

10   Attorneys for Plaintiff
     Twitch Interactive, Inc.
11

12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15

16   TWITCH INTERACTIVE, INC., a                   Case No. 19-cv-03418-WHO
     Delaware corporation,
17                                                 DECLARATION OF HOLLY M.
                            Plaintiff,             SIMPKINS IN SUPPORT OF PLAINTIFF
18                                                 TWITCH INTERACTIVE, INC.’S
            v.                                     ADMINISTRATIVE MOTION TO
19                                                 CONTINUE CASE MANAGEMENT
     JOHN AND JANE DOES 1–100,                     CONFERENCE AND RELATED
20   individuals,                                  DEADLINES

21                          Defendants.            [L. Civ. R. 7-11]

22

23

24

25

26

27

28
                                                  -1-
                                                                       SIMPKINS DECLARATION
                                                                       CASE NO. 19-CV-03418-WHO
      Case 3:19-cv-03418-WHO Document 15-2 Filed 09/03/19 Page 2 of 3



 1          I, Holly M. Simpkins, declare as follows:

 2          1.      I am an attorney licensed to practice law before the courts of the State of

 3   Washington and admitted pro hac vice in this matter. I am a Partner at Perkins Coie LLP, and

 4   counsel in this action for Plaintiff Twitch Interactive, Inc. (“Twitch”). I submit this declaration in

 5   support of Twitch’s Administrative Motion to Continue the Case Management Conference and

 6   Related Deadlines. I have personal knowledge of the facts stated herein and, if called upon, could

 7   and would testify competently thereto under oath.

 8          2.      Since the Complaint was filed on June 14, 2019, Twitch has been working

 9   diligently to identify the Doe defendants.

10          3.      Twitch filed a Motion for Expedited Third-Party Discovery, which this Court

11   granted on August 7, 2019. Shortly after that, in mid-August, Twitch served subpoenas on eleven

12   internet service providers, email providers, and social media companies to identify and serve the

13   Doe defendants. Pursuant to the procedure specified in the Court’s order granting Twitch’s

14   Motion for Expedited Third-Party Discovery, the return dates on the subpoenas are in mid-

15   October.

16          4.      Twitch has not served any of the Doe defendants. Therefore, I was not able to

17   meet and confer with counsel for the opposing parties regarding this administrative motion or

18   propose that the parties stipulate to a 90-day extension of the Case Management Conference and

19   related deadlines.

20          5.      There have been no previous modifications, and the requested continuance will not

21   impact the schedule of this case, as no trial date or other deadlines have been set.

22          6.      When Twitch sent the Court’s August 7, 2019 order to skelthade@gmail.com,

23   jfernandes423@hotmail.com, ganganchef@gmail.com, the message to

24   jfernandes423@hotmail.com was returned as undeliverable. Prior emails to

25   jfernandes423@hotmail.com were not returned as undeliverable.

26

27

28
                                                      -2-
                                                                                 SIMPKINS DECLARATION
                                                                                 CASE NO. 19-CV-03418-WHO
     Case 3:19-cv-03418-WHO Document 15-2 Filed 09/03/19 Page 3 of 3



 1       I declare under penalty of perjury under the laws of the United States that the foregoing is

 2       true and correct.

 3       Executed at Seattle, Washington this 3rd day of September, 2019.

 4                                                            s/ Holly M. Simpkins
 5                                                                    Holly M. Simpkins

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -3-
                                                                            SIMPKINS DECLARATION
                                                                            CASE NO. 19-CV-03418-WHO
